Maeshalx, J.
Irrespective of whether, in face of tbe statute prohibiting persons from walking on railroad tracks, as was done in this case, a person could be a licensee, it seems the plaintiff was guilty of contributory negligence. Tbe facts as they appear in tbe statement speak for themselves. Tbe rule applicable to such situations has been so often declared and is so familiarly elementary, that it is needless to restate, much less to cite authority in support thereof. It seems best to rest tbe case with tbe statement of facts, this brief reference to tbe legal effect, and tbe conclusion reached that, it is considered tbe judgment should be affirmed.
By the Court. — Tbe judgment is affirmed.